 



Exhibit 10.2



 

 





AGREEMENT

 

This AGREEMENT (the “Agreement”) is made and entered into as of October 21,
2013, by and between Global Eagle Entertainment Inc., a Delaware corporation
(the “Company”), and PAR Investment Partners, L.P., a Delaware limited
partnership (together with its affiliates, the “Holder”).

 

RECITALS

 

WHEREAS, the Holder beneficially owns 19,118,233 shares (the “Shares”) of the
Company’s non-voting common stock, par value $0.0001 per share (the “Non-Voting
Common Stock”) and may in the future acquire additional shares of Non-Voting
Common Stock;

 

WHEREAS, pursuant to Article IV, Section 4.4(i) of the Company’s Second Amended
and Restated Certificate of Incorporation (the “Certificate”), any outstanding
share of Non-Voting Common Stock shall, without the payment of any additional
consideration or any other action on the part of the Company or the holder
thereof, convert into one fully paid and non-assessable share of the Company’s
common stock, par value $0.0001 per share (the “Common Stock”) immediately upon
the delivery of written notice by the holder of such share of such holder’s
election to convert such share of Non-Voting Common Stock into a share of Common
Stock (the “Conversion Notice”) to the office of the transfer agent of the
Company (the “Transfer Agent”) during normal business hours at any time on or
after October 31, 2013; and

 

WHEREAS, both the Company and the Holder are interested in prolonging the period
in which the Non-Voting Common Stock cannot be converted into Common Stock and
desire to enter into this Agreement in order to agree to certain matters
relating to the conversion by the Holder of the Shares and any additional shares
of Non-Voting Common Stock acquired by the Holder after the date of this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.Conversion Forbearance. Notwithstanding the rights contained in Article IV,
Section 4.4(i) of the Certificate, the Holder hereby agrees that Holder and its
affiliates will forbear from electing to convert any of the Shares and any
additional shares of Non-Voting Common Stock acquired by the Holder after the
date of this Agreement from Non-Voting Common Stock into Common Stock until the
earlier of (i) May 1, 2014 and (ii) 30 days after the date on which the shares
of capital stock of Advanced Inflight Alliance AG, a German stock corporation
(“AIA”), cease to be listed on the Regulated Market (General Standard) of the
Frankfurt Stock Exchange (the earlier of such dates, the “Outside Date”).

  

2.Legal and Factual Restriction. It is the Company’s and the Holder’s mutual
understanding that the Holder does not have the right to demand nor the factual
ability to convert its Non-Voting Common Stock into Common Stock prior to the
Outside Date.

  

3.No Further Restriction. For the avoidance of doubt, nothing contained in
Sections 1 and 2 shall restrict, preclude or otherwise impair any of the rights
of the Holder or its affiliates in any way except with respect to conversion of
the Shares and any additional shares of Non-Voting Common Stock acquired by the
Holder after the date of this Agreement pursuant to Article IV, Section 4.4(i)
of the Certificate prior to the Outside Date, and Holder shall continue to have
any and all other rights and privileges under the Certificate, including without
limitation, the right to cause a conversion of the Shares or any additional
shares of Non-Voting Common Stock acquired by the Holder after the date of this
Agreement upon any transfer of such shares in accordance with Article IV,
Section 4.4(ii) of the Certificate.

 



 

 

 

4.Transfer Agent Instructions. The parties agree that the Company may direct the
Transfer Agent not to process any conversion request made by the Holder or any
of its affiliates pursuant to Article IV, Section 4.4(i) of the Certificate to
the extent, but only to the extent, necessary to enforce the agreements
contained in Section 1 of this Agreement. For the avoidance of doubt, no such
instructions shall prevent any conversion of the Shares or any additional shares
of Non-Voting Common Stock acquired by the Holder after the date of this
Agreement by Holder or any of its affiliates following the Outside Date.

  

5.Amendment; Waiver. Any term hereof may be amended or waived only with the
prior written consent of both the Company and the Holder. Any amendment or
waiver effected in accordance with this Section 5 shall be binding upon the
Company and the Holder and each of their respective successors and assigns.

  

6.Severability. If one or more of the provisions of this Agreement are held to
be unenforceable under applicable law, then such provision shall be excluded
from this Agreement, and the balance of the Agreement shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms.

  

7.Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.

  

8.Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument.

  

9.Successors and Assigns. The terms and conditions of this Agreement shall inure
to the benefit of and be binding upon the respective successors and assigns of
the parties. Except as expressly provided herein, nothing in this Agreement is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

  

10.Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto pertaining to the subject matter hereof, and any and all other
written or oral agreements relating to the subject matter hereof existing
between the parties hereto are hereby superseded.

 



[Signature pages follow]

 

2

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the date first written above.

 

 

 



  GLOBAL EAGLE ENTERTAINMENT INC.         By: /s/ Michael
Pigott                        Name:   Michael Pigott   Title: Vice-President,
Legal Affairs

 

 

SIGNATURE PAGE TO CONVERSION AGREEMENT

 

 

 

 



  PAR INVESTMENT PARTNERS, L.P.         By: PAR Group, L.P., its general partner
        By: PAR Capital Management, Inc., its general partner         By: /s/
Steven M. Smith   Name:   Steven M. Smith   Title: Chief Operating Officer and
General Counsel

 



 



SIGNATURE PAGE TO CONVERSION AGREEMENT



 



 



 